Per Curiam.
All of the charges against respondent except one are dismissed.
This court is satisfied that the failure of the respondent to place the case of his clients, Mr. and Mrs. Weintraub, upon the calendar was not willful, but due largely to his impaired physical health and other extenuating circumstances. When, however, respondent was specifically advised by the Bar Association of the complaint respecting his failure to place the case upon the calendar, instead of attending to the matter personally he instructed his son or a clerk to take care of it, which was not done.
The respondent is censured for his neglect of his clients’ case.
Present ■—Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent censured.